Name: 1999/876/EC: Council Decision of 21 December 1999 on the provisional application of the Agreement in the form of an Exchange of Letters amending the Agreements between the European Community and the People's Republic of China on trade in textile products
 Type: Decision
 Subject Matter: leather and textile industries;  Asia and Oceania;  European construction;  international trade
 Date Published: 1999-12-31

 Avis juridique important|31999D08761999/876/EC: Council Decision of 21 December 1999 on the provisional application of the Agreement in the form of an Exchange of Letters amending the Agreements between the European Community and the People's Republic of China on trade in textile products Official Journal L 345 , 31/12/1999 P. 0001 - 0001COUNCIL DECISIONof 21 December 1999on the provisional application of the Agreement in the form of an Exchange of Letters amending the Agreements between the European Community and the People's Republic of China on trade in textile products(1999/876/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133, in conjunction with Article 300(2), first sentence thereof,Having regard to the proposal from the Commission,Whereas:(1) the Commission has negotiated on behalf of the Community an Agreement in the form of an Exchange of Letters between the European Community and the People's Republic of China amending the Agreement between the European Community and the People's Republic of China on trade in textile products, as last amended by the Agreement in the form of an Exchange of Letters initialled on 20 November 1998 and amending the Agreement between the European Community and the People's Republic of China initialled on 19 January 1995 on trade in textile products not covered by the MFA bilateral Agreement on trade in textile products;(2) the Agreement in the form of an Exchange of Letters should be applied on a provisional basis from 1 January 2000 pending the completion of the procedures necessary for its conclusion, subject to reciprocal provisional application of the Agreement by the People's Republic of China,HAS DECIDED AS FOLLOWS:Article 1The Agreement in the form of an Exchange of Letters between the European Community and the People's Republic of China initialled in Beijing on 6 December 1999 amending the Agreement between the European Economic Community and the People's Republic of China on trade in textile products as last amended by an Agreement initialled on 20 November 1999 and amending the Agreement between the European Community and the People's Republic of China initialled on 19 January 1995 on trade in textile products not covered by the MFA bilateral Agreement shall be applied on a provisional basis from 1 January 2000 pending its formal conclusion and subject to reciprocal provisional application of the Agreement in the form of an Exchange of Letters by the People's Republic of China.The text of the Agreement in the Form of an Exchange of Letters is attached to this Decision.Article 2This Decision shall be published in the Official Journal of the European Communities.Done at Brussels, 21 December 1999.For the CouncilThe PresidentT. HALONEN